Exhibit 10.5

April 14, 2006

ExpressJet Holdings, Inc.
XJT Holdings, Inc.
ExpressJet Airlines, Inc.
Attn.: Frederick S. Cromer
Chief Financial Officer
1600 Smith Street, HQSCE
Houston, TX 77002


Fifth Amendment to the Capacity Purchase Agreement



Ladies and Gentlemen:



As you are aware, ExpressJet Holdings, Inc., XJT Holdings, Inc. and ExpressJet
Airlines, Inc. (collectively, "Contractor") and Continental Airlines, Inc.
("Continental"), are each parties to an Amended and Restated Capacity Purchase
Agreement dated as of April 17, 2002, as amended by the first, second, third and
fourth amendments thereto, dated March 27, 2003, December 9, 2003, September 28,
2004, and March 11, 2005 respectively (as so amended, the "CPA"). This Fifth
Amendment to the CPA is dated April 14, 2006 but shall be effective January 1,
2006.



Continental and Contractor each desire to amend the CPA as follows:



1. Pursuant to Section 3.02 of the CPA, Block Hour Rates and the compensation
described in paragraphs A(1) and A(2)(c) of Schedule 3 are hereby adjusted as
described in the revised Appendices to Schedule 3 attached hereto.



Capitalized terms not defined herein shall be defined as provided in the CPA.
Except as specifically amended or modified hereby, the CPA shall remain in
effect as written. This Amendment may be signed in counterparts.



If Contractor is in agreement with the above Fifth Amendment to the CPA, please
indicate its agreement by having an authorized representative sign below in the
space provided and return a signed copy of this Amendment to the undersigned at
the address above.



Very truly yours,



Continental Airlines, Inc.



By: __\s\ Mark A. Erwin______________________

Senior Vice President - Asia/Pacific &
Corporate Development







Agreed: EXPRESSJET HOLDINGS, Inc.

XJT HOLDINGS, INC.

EXPRESSJET AIRLINES, INC.



By: __\s\ Frederick S. Cromer__________

Vice President and Chief Financial Officer

 

 

Appendix 1

 































Appendix 1 Expenses (000's)

 

Column

Column

Column

Column

Column

Column

Column

Column

Column

Column

Column

Column

Column

Column

Column

Date

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

Jan-06



 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

Feb-06

 

Mar-06



Apr-06



May-06



Jun-06



Jul-06



Aug-06



Sep-06



Oct-06



Nov-06



Dec-06



 

Appendix 2

 











2006 Benchmark Rates

 

First

First

Second

Headstart Ontime

Baggage Handling

Date

Benchmark Factor

Cancellation Rate

Cancellation Rate

Benchmark

Benchmark

Jan-06











Feb-06

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06



 











2005 Actual Rates

 

First

First

Second

Headstart Ontime

Baggage Handling

Date

Benchmark Factor

Cancellation Rate

Cancellation Rate

Benchmark

Benchmark

Jan-05











Feb-05

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




Mar-05

Apr-05

May-05

Jun-05

Jul-05

Aug-05

Sep-05

Oct-05

Nov-05

Dec-05



 





2004 Actual Rates

 

First

First

Second

Headstart Ontime

Baggage Handling

Date

Benchmark Factor

Cancellation Rate

Cancellation Rate

Benchmark

Benchmark

Jan-04











Feb-04

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




Mar-04

Apr-04

May-04

Jun-04

Jul-04

Aug-04

Sep-04

Oct-04

Nov-04

Dec-04

 

2003 Actual Rates

 

First

First

Second

Headstart Ontime

Baggage Handling

Date

Benchmark Factor

Cancellation Rate

Cancellation Rate

Benchmark

Benchmark

Jan-03











Feb-03

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 



Mar-03

Apr-03

May-03

Jun-03

Jul-03

Aug-03

Sep-03

Oct-03

Nov-03

Dec-03



2002 Actual Rates

 

First

First

Second

Headstart Ontime

Baggage Handling

Date

Benchmark Factor

Cancellation Rate

Cancellation Rate

Benchmark

Benchmark

Jan-02











Feb-02

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 



Mar-02

Apr-02

May-02

Jun-02

Jul-02

Aug-02

Sep-02

Oct-02

Nov-02

Dec-02



2001 Actual Rates

 

First

First

Second

Headstart Ontime

Baggage Handling

Date

Benchmark Factor

Cancellation Rate

Cancellation Rate

Benchmark

Benchmark

Jan-01











Feb-01

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 



Mar-01

Apr-01

May-01

Jun-01

Jul-01

Aug-01

Sep-01

Oct-01

Nov-01

Dec-01

 

 

Appendix 3







Appendix 3 Block Hour Rates

Date

RJ135

RJ145

Benchmark SL

XXX

XXX

Jan-06 





Feb-06

[CONFIDENTIAL
MATERIAL
OMITTED AND
FILED SEPARATELY
WITH THE
SECURITIES AND
EXCHANGE
COMMISSION
PURSUANT TO
A REQUEST
FOR CONFIDENTIAL
TREATMENT]




Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

 

Appendix 4







Appendix 4 Block Hour Rates

Date

RJ135

RJ145

Jan-06 





Feb-06

[CONFIDENTIAL
MATERIAL
OMITTED AND
FILED SEPARATELY
WITH THE
SECURITIES AND
EXCHANGE
COMMISSION
PURSUANT TO
A REQUEST
FOR CONFIDENTIAL
TREATMENT]


Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

 

 

Appendix 5























Appendix 5 Block Hour Rates



GH Variable Block Hour



Variable Pool Expense Block Hour

Date

RJ135

RJ145



Date

RJ135

RJ145



Date

RJ135

RJ145

Jan-06







Jan-06







Jan-06





Feb-06

[CONFIDENTIAL
MATERIAL
OMITTED AND
FILED SEPARATELY
WITH THE
SECURITIES AND
EXCHANGE
COMMISSION
PURSUANT TO
A REQUEST
FOR CONFIDENTIAL
TREATMENT]






Feb-06

[CONFIDENTIAL
MATERIAL
OMITTED AND
FILED SEPARATELY
WITH THE
SECURITIES AND
EXCHANGE
COMMISSION
PURSUANT TO
A REQUEST
FOR CONFIDENTIAL
TREATMENT]






Feb-06

[CONFIDENTIAL
MATERIAL
OMITTED AND
FILED SEPARATELY
WITH THE
SECURITIES AND
EXCHANGE
COMMISSION
PURSUANT TO
A REQUEST
FOR CONFIDENTIAL
TREATMENT]




Mar-06



Mar-06



Mar-06

Apr-06



Apr-06



Apr-06

May-06



May-06



May-06

Jun-06



Jun-06



Jun-06

Jul-06



Jul-06



Jul-06

Aug-06



Aug-06



Aug-06

Sep-06



Sep-06



Sep-06

Oct-06



Oct-06



Oct-06

Nov-06



Nov-06



Nov-06

Dec-06



Dec-06



Dec-06




Appendix 6







Appendix 6 Block Hour Rates

Date

RJ135

RJ145

Jan-06





Feb-06

[CONFIDENTIAL
MATERIAL
OMITTED AND
FILED SEPARATELY
WITH THE
SECURITIES AND
EXCHANGE
COMMISSION
PURSUANT TO
A REQUEST
FOR CONFIDENTIAL
TREATMENT]
 



Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

 

 

 

Appendix 7







Appendix 7 Block Hours

Date

RJ135

RJ145

Row 1





Row 2

[CONFIDENTIAL
MATERIAL
OMITTED AND
FILED SEPARATELY
WITH THE
SECURITIES AND
EXCHANGE
COMMISSION
PURSUANT TO
A REQUEST
FOR CONFIDENTIAL
TREATMENT]




Row 3

Appendix 7 Block Hours 




Appendix 8









 

First Forecast

First Forecast

First Forecast

Date

Rates

Rate - Component 1

Rate - Component 2

Jan-06







Feb-06

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

 

 

Appendix 9









Appendix 9 Rates Per Block Hour

EMB135

EMB145

Stage

Gallons

Stage

Gallons

Length

per Blk Hr

Length

per Blk Hr

 







[CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND
EXCHANGECOMMISSION
PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]












 

 

 

Appendix 10







Appendix 10 Fees

Date

Invoice Rate

Reconciliation Rate

Jan-06





Feb-06

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 



Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

Appendix 11







First Incremental Cost Rates

Date

RJ135

RJ145

Jan-06





Feb-06

[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY
WITH THE SECURITIES AND
EXCHANGE COMMISSION
PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]


Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

 

 

Appendix 12







Second Incremental Cost Rates

Date

RJ135

RJ145

Jan-06





Feb-06

[CONFIDENTIAL
MATERIAL
OMITTED AND
FILED SEPARATELY
WITH THE
SECURITIES AND
EXCHANGE
COMMISSION
PURSUANT TO
A REQUEST
FOR CONFIDENTIAL
TREATMENT]
 



Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

Appendix 13







Appendix 13 Incremental Cost Rates

Date

RJ135

RJ145

Jan-06 





Feb-06

[CONFIDENTIAL
MATERIAL
OMITTED AND
FILED SEPARATELY
WITH THE
SECURITIES AND
EXCHANGE
COMMISSION
PURSUANT TO
A REQUEST
FOR CONFIDENTIAL
TREATMENT]
 



Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

 

Appendix 14







Appendix 14 Block Hour Rates

Date

RJ135

RJ145

Benchmark SL





Jan-06 

[CONFIDENTIAL
MATERIAL
OMITTED AND
FILED SEPARATELY
WITH THE
SECURITIES AND
EXCHANGE
COMMISSION
PURSUANT TO
A REQUEST
FOR CONFIDENTIAL
TREATMENT]
 



Feb-06

Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

 

 

Appendix 15





Fifth Incremental Cost Rate Allocation

Expense

Allocation Methodology

Aircraft Rent



Maintenance Overhead 

[CONFIDENTIAL
MATERIAL
OMITTED AND
FILED SEPARATELY
WITH THE
SECURITIES AND
EXCHANGE
COMMISSION
PURSUANT TO
A REQUEST
FOR CONFIDENTIAL
TREATMENT]
 



Hull Insurance

War Risk Insurance

Employee Incentives

Property Taxes

Depreciation

Management Fee

General & Administrative

Airport Overhead

CAL Fixed Pool of Expenses

Glycol

Snow Removal

De-icing

Airport Facility Rent

3rd Party Ground Handling

 

Appendix 16a









Pilot Hotel Volume

Date

Cost per Contract

Contract Hotel Stays Per

Rate Per Block Hour For

 

Hotel Stay

Scheduled Block Hour

Extraordinary Hotel Stays

Jan-06







Feb-06

[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY
WITH THE SECURITIES AND
EXCHANGE COMMISSION
PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]


Mar-06 

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

 

 

Appendix 16b









Flight Attendant Hotel Volume

Date

Cost per Contract

Contract Hotel Stays Per

Rate Per Block Hour For

 

Hotel Stay

Scheduled Block Hour

Extraordinary Hotel Stays

Jan-06







Feb-06 

[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY
WITH THE SECURITIES AND
EXCHANGE COMMISSION
PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]
 



Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

Appendix 18a







Pilot Per Diem

 

Amount Payable

Per Diem Hours per

Date

Per Diem Hour

Scheduled Block Hour

Jan-06





Feb-06

[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY
WITH THE SECURITIES AND
EXCHANGE COMMISSION
PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]
 



Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

Appendix 18b







Flight Attendant Per Diem

 

Amount Payable

Per Diem Hours per

Date

Per Diem Hour

Scheduled Block Hour

Jan-06 





Feb-06

[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY
WITH THE SECURITIES AND
EXCHANGE COMMISSION
PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]




Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

 

 

Appendix 21















Airport Agent Volume Reconciliation

 

Amount Payable Per

Agent

Implied

Implied

Implied

Implied

Date

Agent Paid Hour

Paid Hours

Sick Time %

Overtime %

Holiday %

Vacation %

Jan-06 













Feb-06

[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY
WITH THE SECURITIES AND
EXCHANGE COMMISSION
PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]


Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

 

Appendix 22







































Reconciliation of Expenses (000's)

 

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

Date

(I)

(ii)

(iii)

(iv)

(v)

(v)

(vi)

(vii)

(viii)

(viii)

(viii)

(ix)

(x)

(xi)

(xii)

(xiv)

(xv)

(xvi)

Jan-06





































Feb-06 

[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY
WITH THE SECURITIES AND
EXCHANGE COMMISSION
PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]


Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

Appendix 22a

















First Implied Rates

 

Second Implied Rates 



Third Implied

Date

EMB120

RJ135

RJ145

 

RJ135

RJ145



Expenses (000's)

Jan-06















Feb-06

[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY
WITH THE SECURITIES AND
EXCHANGE COMMISSION
PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]
 



Mar-06

Apr-06

May-06

Jun-06 

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

Appendix 22b







Fourth Implied Rates

Date

RJ135

RJ145

Benchmark SL





Jan-06

[CONFIDENTIAL
MATERIAL
OMITTED AND
FILED SEPARATELY
WITH THE
SECURITIES AND
EXCHANGE
COMMISSION
PURSUANT TO
A REQUEST
FOR CONFIDENTIAL
TREATMENT]




Feb-06

Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

 

 

Appendix 22c







Fifth Implied Rates

Date

RJ135

RJ145

Benchmark SL





Jan-06

[CONFIDENTIAL
MATERIAL
OMITTED AND
FILED SEPARATELY
WITH THE
SECURITIES AND
EXCHANGE
COMMISSION
PURSUANT TO
A REQUEST
FOR CONFIDENTIAL
TREATMENT]
 



Feb-06

Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

Appendix 22d







Sixth Implied Rates

Date

RJ135

RJ145

Jan-06





Feb-06

[CONFIDENTIAL
MATERIAL
OMITTED AND
FILED SEPARATELY
WITH THE
SECURITIES AND
EXCHANGE
COMMISSION
PURSUANT TO
A REQUEST
FOR CONFIDENTIAL
TREATMENT]
 



Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

Appendix 23













Cost Difference

=

[CONFIDENTIAL
MATERIAL
OMITTED AND
FILED SEPARATELY
WITH THE
SECURITIES AND
EXCHANGE
COMMISSION
PURSUANT TO
A REQUEST
FOR CONFIDENTIAL
TREATMENT]
 



 

 

 

Appendix 24







Charter Flying

Date

RJ135

RJ145

Jan-06





Feb-06

[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY
WITH THE SECURITIES AND
EXCHANGE COMMISSION
PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]
 



Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

 

Appendix 25







Appendix 25 Rates

Date

A

B

Jan-06





Feb-06

[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY
WITH THE SECURITIES AND
EXCHANGE COMMISSION
PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]


 

Mar-06

Apr-06

May-06

Jun-06

Jul-06

Aug-06

Sep-06

Oct-06

Nov-06

Dec-06

 

 

Appendix 26







Performance Period General Ledger Accounts

 

Account #

XJT Account Name

1





2

[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY
WITH THE SECURITIES AND
EXCHANGE COMMISSION
PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]
 



3

4

5

6

7

8

9

10

11